Joshua S. Bauchner, Esq.
Rahool Patel, Esq.
ANSELL GRIMM & AARON, P.C.
365 Rifle Camp Road
Woodland Park, New Jersey 07424
Tel: (973) 247-9000 | Fax: (973) 247-9199
Attorneys for Defendants

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 JEFFREY M. GOLDMAN,                               DOCKET NO.: 1:20-cv-6727-AJN

           Plaintiff,                              CIVIL ACTIONs

      v.                                           MOTION TO DISMISS AMENDED
                                                   COMPLAINT AS TO SOL GOLDMAN
 SOL GOLDMAN INVESTMENTS LLC,                      INVESTMENTS LLC, PURSUANT TO
 SOLIL MANAGEMENT, LLC, and JANE H.                FEDERAL RULES OF CIVIL
 GOLDMAN,                                          PROCEDURE 12(b)(1) AND 12(b)(6)

           Defendants.


To:
           D. Maimon Kirschenbaum, Esq.
           Joseph & Kirschenbaum LLP
           32 Broadway, Suite 601
           New York, New York 10004

           PLEASE TAKE NOTICE that on Wednesday, January 20, 2021 at 9:00 a.m. or as soon

thereafter as counsel may be heard, the undersigned attorneys for Defendant Sol Goldman

Investments LLC (“SGI”) will move before this Court, at the U.S. Courthouse, 40 Foley Square,

Room 2102, New York, New York 10007, for an Order dismissing the Amended Complaint filed

by Plaintiff Jeffrey M. Goldman as to SGI for lack of subject-matter jurisdiction and failure to

state a claim upon which relief may be granted, pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6);
        PLEASE TAKE FURTHER NOTICE that in support of the within Motion, SGI will rely

upon the Memorandum of Law in letter form and the Proposed Form of Order submitted herewith;

        PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 6.1(b), any opposing

affidavits and answering memorandum shall be served within fourteen days after service of the

moving papers and any reply affidavits and memoranda of law shall be served within seven days

after service of the answering papers; and

        PLEASE TAKE FURTHER NOTICE that oral argument is requested in the event

opposition is filed.

Dated: Woodland Park, New Jersey             ANSELL GRIMM & AARON, P.C.
       December 17, 2020


                                             By:
                                                   Joshua S. Bauchner, Esq.
                                                   365 Rifle Camp Road
                                                   Woodland Park, New Jersey 07424
                                                   (973) 247-9000 | (973) 247-9199 fax
                                                   Email: jb@ansellgrimm.com

                                                   Rahool Patel, Esq.
                                                   1500 Lawrence Avenue
                                                   Ocean, New Jersey 07712
                                                   (732) 643-5269 | (732) 676-7939 fax
                                                   Email: rp@ansellgrimm.com




                                               2
